DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s amendments in the response filed on 5/16/2022 has been considered by the Examiner. Currently, claims 2-4, 6, 8, 9-10, 13, 15, 18-20, 22, and 24-32 are pending, claims 2-4, 6, 8-10, 13, 15, 18-19, 20, 22, and 24 have been amended, claims 1, 5, 7, 11-12, 14, 16-17, 21, and 23 are canceled, and claims 24-32 are newly added. Applicant’s amendments to claims 15, 18, 20, and 22-24 have obviated the previously field claim objections. Applicant has canceled claims 12 and 21 and therefore the previous rejections under 35 U.S.C 112(b) rejection are withdrawn. A complete action on the merits of claims 2-4, 6, 8, 9-10, 13, 15, 18-20, 22, and 24-32 follows below. 
Claim Objections
Claim 27 is objected to because of the following informalities:  
In claim 27, line 6 amend “the working fluid is to be updated” to –the working fluid that is to be updated--.
  Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “511” has been used to designate both sensor node and cooling device housing, reference character “512” has been used to designate both sensor node and cool liquid reservoir, reference character “513” has been used to designate both sensor node and power source, reference character “514” has been used to designate both sensor node and pump, reference character “515” has been used to designate both sensor node and wire.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “harness” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. It is the position of the Examiner that the drawings illustrate body gear 910. According to paragraph [0041] of the disclosure the body gear may be in the form of elastic bands that are supported by and/or held in position by a supporting structure such as a vest 930, shirt, or some other support structure. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4, 6, 8, 9-10, 13, 15, 18-20, 22, and 24-32 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 recites “a reservoir within the harness” and “a pump within the harness.” Applicant discusses a “heart harness” in [0023] and in [0026] discusses ‘More specifically, the “heart harness” may include a suspender, harnessed top that straps over the heart and that is centered upon the chest.’ Fig. 1 illustrates a body gear 910 that is centered upon the chest. The body gear includes transducers 220. Applicant provides support for “a reservoir within a housing” illustrated in Fig. 7 and supported by [0063] of the disclosure. However, Applicant does not provide support for a reservoir or pump within the harness. Therefore, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claims 3-4, 6, 8, 9-10, 13, 15, 18-20, 22, and 24-32 are rejected due to their dependency on rejected claim 2. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “means for non-invasive heat beat regulation” in claim 24. The means for is interpreted as acoustic vibration to assist in the non-invasive regulation of the heart as supported by paragraph [0019] or an equivalent thereof. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 8-10, 13, 25 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harsy (7,959,657) in view of Lennox (2010/0137951).
Regarding claim 1, Harsy teaches a wearable device, comprising:
a harness (Fig. 3 the harness comprises elements 32, 28, 24, and 26; Fig 16 the harness comprises elements 254, 246, 248, and 250), the harness being configured to encompass an appendage including a knee joint of a wearer of a wearable device (Fig. 3 Fig. 16);
a reservoir (258) within the harness, the reservoir being configured to hold working fluid (fluid reservoir)
a controller (274) coupled to the harness, 
a transducer configured to control a temperature of the working fluid (temperature sensors Col. 11 line 23, Claim 1);
a rechargeable battery (282) coupled to the harness; 
a pump (262) within the harness and operably coupled to the reservoir (Fig. 17), and 
a conduit coupled to the pump, configured to conduct at least some of the working fluid along at least part of a flow path within the harness to transfer heat between the working fluid and the appendage (fluid connections between 262, 258, and 254), by which working fluid is circulated back to the reservoir (fluid connections between 264, 254, and 260);
wherein the controller is configured to:
wirelessley receive instructions from a remote client device (A communications port is coupled to the controller so that the controller is remotely programmable to receive the plurality of predetermined set-point temperatures and the plurality of time intervals; Col. 3 lines 66-67 and Col. 4 lines 1-2).  
While Harsy generally provides for a temperature sensor to adjustably control the pump in response to the temperature sensor,  Harsy does not teach a plurality of sensors to obtain biometric sensors, controller configured to receive sensor data from the plurality of sensors, and determine a timing interval for circulation of the working fluid based at least in part on the received sensor data or an instruction from the remote client device and cause the pump to circulate the working fluid through the conduit in accordance with the timing interval. 
However, Lennox teaches a device within the same field of invention comprising physiological sensors to monitor body cooling and control the operation of the console so as to control body cooling [0187]. Lennox further provides for a flow rate adjustment mechanism to adjust the flow of cooling fluid from console 2 to the head cooling device 1 and the body cooling device 6 according to signals received from the body temperature sensor 10, during operation, in order to control body cooling (e.g the duration of application of cooling fluid to the patient during operation of the cooling system) [0081].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of sensors to obtain biometric signals and to determine a timing interval for circulation of the working fluid based at least in part on the received sensor data since Lennox provides that it would allow the user to control the body temperature [0187] and control the flow of the working fluid during operation [0081]. 
Regarding claim 6, Harsy in view of Lennox teaches the limitations of claim 2. Harsy teaches further comprising a cooling assembly configured to control cooling of the working fluid to a temperature via a Peltier device (TEM 266). 
Regarding claim 8, Harsy in view of Lennox teaches the limitations of claim 6 as previously rejected above. Harsy teaches wherein the cooling assembly is in fluid communication with the conduit between the pump and the reservoir (fluid connections between pump 262 and reservoir 258). 
Regarding claim 9, Harsy in view of Lennox teaches the limitations of claim 6 as previously rejected above. Harsy does not explicitly teach wherein temperature of the working fluid is selected based on a freezing point and a boiling point of the working fluid. 
However, Harsy teaches the controller is coupled to the temperature sensor, the display, the actuator, and the power supply…the controller receives the temperature signal and adjusts the direct current to flow to cause the temperature signal to reach the plurality of predetermined set point temperature over the plurality of time intervals (Col. 3 lines 54-66). Harsy further provides the plural temperature set points and time intervals can be input through the user interface (Col. 11 lines 8-10), the controller recalls a present temperature set point and time interval (Col. 11 lines 15-20). 
Therefore, Harsy provides for selecting the temperature of the working fluid as broadly as claimed. 
Regarding claim 10, Harsy in view of Lennox teaches the limitations of claim 2 as previously rejected above. Harsy teaches wherein the harness comprises a wall having at least one functional layer configured to provide thermal insulation between the harness and the wearer (fluid conduit circuit is insulated 256 against the flow of heat, Fig. 17 Col. 12 line 14).
Regarding claim 13, Harsy in view of Lennox teaches the limitations of claim 10 as previously rejected above. Harsy teaches wherein the working fluid contained within the conduit is one or more of liquid gas, and gel contained within the harness having the at least one functional layer (Col. 1 lines 26-28 a blend of water and ethylene glycol are used as the working fluid. Other fluids, including pure water may be use). 
Regarding claim 25, Harsy in view of Lennox teaches the limitations of claim 2. Harsy teaches wherein the controller is configured to alternate between causing the pump to circulate cooled working fluid and heated working fluid (Col. 6 lines 10-25 In a cooling mode of operation, the cold side of the TEM is conductivity coupled to a fluid heat exchanger, which has a working fluid circulating therein. Heat is drawn from the working fluid as it circulates through the heat exchanger… In a heating mode of operation, the direct current flow to the TEM heat pump is reversed, which causes the flow of heat across the device to be reversed). 
Regarding claim 28, Harsy in view of Lennox teaches the limitations of claim 25. Lennox teaches wherein the controller is configured to provide the working fluid for cooling brain tissue (the cooling system allows for induction of protective levels of hypothermia in a brain of a patient at risk of ischemic injury [0086]). 
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harsy (7,959,657) in view of Lennox (2010/0137951), Schock (2013/0090683), Rogers (2013/0296987), Connor (2015/0320588), and in further view of Smith (2011/0313499).
Regarding claim 3, Harsy in view of Lennox teaches the limitations of claim 2 as previously rejected. Lennox provides for sensors to control the timing interval for circulation of the working fluid. Lennox teaches wherein the plurality of sensors comprises a heart rate sensor (EKG sensor), a thermal sensor (body temperature sensor 10).
Harsy in view of Lennox does not teach a pressure sensor. However, Schock teaches a device within the same field of invention (thermal therapy) comprising a pressure sensor ([0039] The sensors 98 e.g., which may measure temperature, flow rate, or pressure are positioned in the garment 12 for sensing a body temperature of the user and a property of the heat transfer fluid 22 within the garment 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a pressure sensor for the purposes of sensing a property of the heat transfer fluid within the device [0039].
The combination does not teach a photocell sensor. However, Rogers teaches a device within the same field of invention (thermal therapy) comprising a photocell sensor ([0648] the device further includes a GUI model configured to accept user input and display information including the amount of remaining battery life. It is the position of the Examiner that Rogers provides for such sensor since it displays the amount of remaining battery life).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a photocell sensor to receive information regarding the amount of remaining battery life. 
The combination does not teach wherein the sensor comprises a microphone. However, Connor provides for a device within the same field of invention (thermal therapy device) comprising a heart rate sensor and a microphone or other sound sensor [0127].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include sensors such as a microphone (to record sounds from a person’s chest or mouth [0330]) since Connor provides such sensors allow the user to make a prediction when the user would need to adjust body temperature and to proactively provide localized cooling as needed [Abstract]. 
The combination does not explicitly disclose an inhalation sensor.
However, Smith teaches a device within the same field of invention (thermal therapy) comprising a heart rate sensor and an inhalation sensor (heart rate sensor, breathing rate sensor [0098]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Harsy with the sensors in view of Smith since Smith teaches the sensors provide feedback data for analysis to determine how an individual is responding/reacting to thermal stimulation [0098]. 
Regarding claim 4, Harsy in view of Lennox, Schock, Rogers, Connor, and Smith teaches the limitations of claim 3. Lennox provides wherein the controller is configured to vary a rate at which heat energy is absorbed by the working fluid from a user’s body based on sensor data obtained by one or more of the plurality of sensors and based on varying a circulation rate of the working fluid ([0081]). 
Claims 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harsy (7,959,657) in view of Lennox (2010/0137951) and in further view of Calderon (2017/0071783).
Regarding claim 15, Harsy in view of Lennox teaches the limitations of claim 2. While Harsy in view of Lennox teaches a control device by a wired or wireless connection to control the controller based on data obtained by the plurality of sensors (see claim rejection 1), Harsy does not teach an external battery powered control device. 
However, Calderon teaches a device within the same field of invention (thermal therapy device) comprising a user device that includes an external battery powered control device ([0016] GUI manipulated by buttons, a phone or a watch 225, Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Harsy to include an external battery powered control device to provide for further temperature control and be used remotely from the rest of the system [0016]. 
 Regarding claim 19, Harsy in view of Lennox, and Calderon teaches the limitations of claim 15. Harsy in view of Lennox provides for control of the circulation of the working fluid (see claim rejection 1). Calderon teaches wherein the external control device is a smartphone running a control application configured to control the circulation of the working fluid via Bluetooth connection ([0016] the GUI communicates with the controller via Bluetooth or any other wireless electronic method. A switch may be used to select between on and off, or between hot and cold. A dial may be used to select a temperature range or set point. A GUI may be used to select, via the buttons, a temperature set point or a profile of temperature set points. The GUI may also be used to set a timer for maintaining temperature over a desired interval, or to set a clock for changing temperature at a desired time). 
Claims 18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harsy (7,959,657) in view of Lennox (2010/0137951), and in further view of Rogers (2013/0296987).
Regarding claim 18, Harsy in view of Lennox teaches the limitations of claim 6. Harsy provides a panel of mechanical switches configured to manually control aspects provided to the cooling device (Col. 7 lines 30-35).
The combination does not teach the cooling assembly further comprises to control aspects of power, including amounts of power, periodicity of power pulses, duration of power pulses, and frequency attributes of power pulses. 
However, Rogers teaches a device within the same field of invention (thermal therapy) comprising a switch configured to control aspects of controlling level of power ([0646] The physician control device 2 may be configured to modify one or more thermal waveforms responsive to analyzing feedback data received and/or retrieved from the vestibular stimulation device 1. With respect to the switch, it is the position of the Examiner that Roger provides for such structure since it teaches in [0116] the controller may be configured to selectively and separately activate each of said plurality of TEDs to deliver one or more thermal waveforms).
While Roger is silent about explicitly teaching periodicity of power pulses, duration of power pulses, and frequency attributes of power pulses, Roger does provide that its controller enables a user to modify parameters of one or more thermal waveforms including shape, frequency, amplitude, and duration [0140]. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for a switch configured to control aspects of wearable power including level of power, periodicity of power pulses, duration of power pulses, and frequency attributes of power pulses to control therapy. 
	Regarding claim 22, Harsy in view of Lennox teaches the limitations of claim 2 as previously rejected above. Harsy teaches a heater configured to control heating of the working fluid to a warm temperature (Col. 6 lines 24-27 In a heating mode of operation, the direct current flow to the TEM heat pump is reversed, which causes the flow of heat across the device to be reversed. In this mode of operation, heat is absorbed from the atmosphere by the heat sink, and is transferred to the user's body through the working fluid).  
Harsy does not explicitly teach a second panel of mechanical switches configured to control aspects including level of power, periodicity of power pulses, duration of power pulses, and frequency attributes of power pulses. 
However, Rogers teaches a device within the same field of invention (thermal therapy) comprising a switch configured to control aspects of controlling level of power ([0646] The physician control device 2 may be configured to modify one or more thermal waveforms responsive to analyzing feedback data received and/or retrieved from the vestibular stimulation device 1. With respect to the switch, it is the position of the Examiner that Roger provides for such structure since it teaches in [0116] the controller may be configured to selectively and separately activate each of said plurality of TEDs to deliver one or more thermal waveforms).
While Roger is silent about explicitly teaching periodicity of power pulses, duration of power pulses, and frequency attributes of power pulses, Roger does provide that its controller enables a user to modify parameters of one or more thermal waveforms including shape, frequency, amplitude, and duration [0140]. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for a switch configured to control aspects of wearable power including level of power, periodicity of power pulses, duration of power pulses, and frequency attributes of power pulses to control therapy. 
	The combination is silent about specifically teaching the panel is a second panel of mechanical switches. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide for a second panel since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co, 193USPQ 8 MPEP 2144.04 (VI-B)
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harsy (7,959,657) in view of Lennox (2010/0137951), and in further view of Schock (2013/0090683). 
Regarding claim 20, Harsy in view of Lennox teaches the limitations of claim 2. Harsy does not teach wherein the wearable device is configured to be supported by body gear including one or more of an elastic band or a wearable support structure.
However, Schock teaches a device within the same field of invention (thermal therapy device) further comprising a body gear including a wearable support structure (a body armor garment 25 is worn over a thermal therapy device 12 [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to further include a body gear including a wearable support structure for the purposes of covering and protecting the thermal therapy device. 
Claims 24 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harsy (7,959,657) in view of Lennox (2010/0137951), and in further view of Nozfinger (2017/0319815)
Regarding claim 24, Harsy in view of Lennox teaches the limitations of claim 2 as previously rejected. Harsy does not teach comprising a means for non-invasive heartbeat regulation. However, Nozfinger provides for a device within the same field of invention (thermal therapy [Abstract]) further comprising a means for non-invasive heart beat regulation ([0049] an applicator whereby in addition to applying thermal energy the apparatus applies one or more of mechanical e.g pressure, vibration stimulation). Nozfinger further provides the vibrational energy is applied to some or all body regions [0091]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for a means of non-invasive heart beat regulation (i.e applying vibrational energy) for the purpose of achieving optimal relaxation as taught by Nozfinger [0099]. 
Regarding claim 32, Harsy in view of Lennox teaches the limitations of claim 2. Harsy does not teach a plurality of electromagnetic coils to vibrate at a frequency between 1 to 200Hz and wherein the controller is configured to determine from the sensor data  a vibration frequency for regulating a heartbeat rhythm of the wearer and cause the electromagnetic coils to vibrate at the vibration frequency. 
However, Nozfinger provides for a device within the same field of invention (thermal therapy [Abstract]). Nozfinger provides electromagnetic fields components such as coils may be included [0101] and teaches the apparatus may combine thermal stimulation in addition to mechanical (e.g vibrational) energy to any , some , or all of the body regions which may be low frequency less than 100 Hz [0091]…the controller may control the application of the application of energy including the frequency applied, on/off, intensity, and any other stimulation parameters [0092][0099][0110]. Nozfinger provides physiological measures may be monitored and stimulation adjusted in real time according to the level of the physiological measure including Heart Rate Variability [0081]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Harsy to provide for the plurality of electromagnetic coils to vibrate at a frequency between 1 to 200Hz, and determine a vibration frequency causing the electromagnetic coils to vibrate at the vibration frequency for the purpose of achieving optimal relaxation as taught by Nozfinger [0099]. 
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harsy (7,959,657) in view of Lennox (2010/0137951) and in further view of Burbank (2009/0221943).
Regarding claim 26, Harsy in view of Lennox teaches the limitations of claim 25. The combination does not explicitly teach wherein the controller is configured to cause the pump to circulate cooled working fluid for a first time period and to circulate heated working fluid for a second time period subsequent to the first time period.
However, Burnak teaches a device within the same field of invention (thermal therapy) wherein the device includes Peltier 314 device to alternate hot/cold to the patient around a limb [0183]. Paragraph [0192] discusses a cycle that can include heating the skin to a target temperature within 2-20 seconds, holding the temperature at the target temperature and then passively or actively cooling down to ambient temperature.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for cooled working fluid for a first time period and to circulate heated working fluid for a second time period since Burnak provides temperature cycling can be used as counter stimulation to restless leg syndrome [0192]. 
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harsy (7,959,657) in view of Lennox (2010/0137951), Burbank (2009/0221943), and in further view of Lovett (2008/0243212). 
Regarding claim 27, Harsy in view of Lennox and Burbank teaches the limitations of claim 26. Lennox generally provides obtaining heart rate signals (EKG sensor [0086]).
Lennox does not explicitly teach compare the obtained heart rate signals with a target heart rate; determine the timing interval for circulation of the working fluid is to be updated and update the timing interval for circulation of the working fluid.
 However, Lennox generally provides [0086] the cooling system 100 includes electrocardiogram (EKG) sensors or pulse oximetry sensors for attachment to the patient to aid in adjusting or maintaining the patient's body temperature during operation, and [0081] controlling the duration of application of cooling fluid to the patient during operation of the cooling system. 
Furthermore, Lovett teaches a device within the same field of invention (thermal therapy device) comprising a target heart rate ([0038] sensing a physiological parameter includes sensing heart rate and adjusting the cooling of the neural target includes inhibiting nerve traffic when heart rate exceeds a predetermine threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for a target heart rate for the purposes of adjusting the cooling and regulating the heart rate as taught by Lovett [0038].  
Claims 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harsy (7,959,657) in view of Lennox (2010/0137951) and in further view of Paradis (2017/0354534).
Regarding claim 29, Harsy in view of Lennox teaches the limitations of claim 2. Harsy does not teach wherein the wearable device includes biomarkers to identify inflamed orthopedic cells. 
However, Paradis teaches a device within the same field of invention (thermal therapy) comprising biomarkers (diagnostic biomarker of neuroinjury [0076]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for biomarkers for the purposes of detecting changes in a patient’s endogenous set-point temperature.
Regarding claim 30, Harsy in view of Lennox and in further view of Paradis teaches the limitations of claim 29. Harsy provides for alternating cooled and heated working fluid (see claim rejection 25). Paradis provides for diagnostic biomarkers and provides for subsequent thermal therapy (claims 3 and 12-14… the apparatus for determining changes in the amount of energy required to maintain the patient's body temperature comprises sensors for measuring the amount or heat gained or lost by a heat exchange fluid as it circulates through the body heat exchanger…. wherein one or more of the measurements is transformed mathematically or algorithmically into a number or visual representation that is a clinically useful biomarker for change, or the absence of change, in the patient's endogenous set-point temperature). 
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harsy (7,959,657) in view of Lennox (2010/0137951) and in further view of Wilkinson (5,484,366)
Regarding claim 31, Harsy in view of Lennox teaches the limitations of claim 2 as previously rejected above. Harsy teaches wherein the harness is configured to flexibly encompass a knee of the wearer (knee wrap in Figs. 3 and 16) and the controller is configured to wirelessly obtain a user requires, the user request including a selection of a therapy type and a duration; determine a therapeutic temperature corresponding to the therapy type; cause the working fluid to reach the therapeutic temperature; and circulate the working fluid at the therapeutic temperature for the duration (Col. 7 lines 10-29). 
Harsy does not teach the harness includes a plurality of ventilation apertures. However, Wilkinson teaches a device within the same field of invention (thermal therapy) comprising a wrap with ventilation apertures (Col. 2 lines 22-23 air permeable mesh type fabric ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the harness in Harsy such that it includes a plurality of ventilation apertures for the purposes of providing breathability as taught by Wilkinson.
Response to Arguments
Applicant’s arguments, filed 5/16/2022, with respect to the rejection(s) of claim(s) 2 under 35 U.S.C 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Harsy (7,959,657) in view of Lennox (2010/0137951).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kolen (5,980,561) teaches a device within the same field of invention (thermal therapy) and teaches the apparatus maintains therapy temperature control at the therapy site by pumping circulation water at a precisely determined temperature from….pre-programmed therapy temperature-time profile, as monitored by thermistors. (Col. 6 lines 56-60). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M. Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.E/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794